Case 5:20-cv-05121-TLB Document 22               Filed 05/13/21 Page 1 of 2 PageID #: 1212




                           IN UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTVILLE DIVISION

LAUREN A. SUGGS                                                                       PLAINTIFF

vs.                                  Civil No. 5:20-cv-05121

ANDREW SAUL                                                                         DEFENDANT
Commissioner, Social Security Administration


                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE


       Before the Court is Defendant’s Unopposed Motion to Reverse and Remand. ECF No. 20.

Plaintiff has no objections to this Motion. Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and

(3) (2009), the Honorable Timothy L. Brooks referred this case to this Court for the purpose of

making a report and recommendation. In accordance with that referral, this Court enters the

following report and recommendation.

       Defendant requests Plaintiff’s case be remanded pursuant to Sentence Four of 42 U.S.C. §

405(g) so the Commissioner can conduct further proceedings. ECF No. 20. Plaintiff has no

objections to this Motion. Id. Based upon the foregoing, this Court recommends Defendant’s

Motion to Reverse and Remand (ECF No. 20) be GRANTED, and Plaintiff’s case be reversed and

remanded to the Social Security Administration for further administrative review pursuant to

Sentence Four of 42 U.S.C. § 405(g). Further, this Court recommends that if Plaintiff wishes to

request an award of attorney's fees and costs under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, an application may be filed up to thirty (30) days after the judgment becomes “not

appealable” (i.e., thirty (30) days after the sixty (60) day time for appeal has ended). See Shalala

v. Schaefer, 509 U.S. 292, 296, 113 S. Ct. 2625 (1993); 28 U.S.C. §§ 2412(d)(1)(B),(d)(2)(G).



                                                 1
Case 5:20-cv-05121-TLB Document 22              Filed 05/13/21 Page 2 of 2 PageID #: 1213




       The Parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

objections may result in waiver of the right to appeal questions of fact. The Parties are

reminded that objections must be both timely and specific to trigger de novo review by the

district court. See Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990).

       ENTERED this 13th day of May 2021.

                                                    /s/Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE




                                               2
